Citation Nr: 1515850	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right leg disability, to include as secondary to service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1992 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a right leg disability that is etiologically related to service or to any service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability, to include as secondary to service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in July 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, and VA medical records have been obtained.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, the Board finds that affording the Veteran a VA examination is not necessary.  As will be discussed in more detail below, the Board finds that there is no probative evidence that the Veteran's right leg amputation is related to service or to a service-connected disability.  As such, an examination is not warranted.

Additionally, although the Veteran was afforded VA examinations of his left knee disability in December 2011, in which the examiner did not review the Veteran's case file, and December 2014, with a January 2015 disability benefits questionnaire (DBQ) medical opinion, the Board finds this evidence to be redundant and cumulative of prior evidence and not pertinent to the issue on appeal.  Because this evidence regards the Veteran's left knee disability, which is not on appeal, and, to the extent that the Veteran mentions his right knee in these reports, it is duplicative of evidence already of record, the Board finds that a remand to issue a supplemental statement of the case is unnecessary because this evidence is not pertinent.  38 C.F.R. § 19.31.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Service Connection

The Veteran claims entitlement to service connection for a right leg disability, to include as secondary to service-connected left knee disability. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran avers that in June 2010, a gun fell and discharged through his right knee.  He received a through-the-knee amputation of his right leg.  

Service treatment records are silent for any complaints, treatments, diagnosis, or injuries pertaining to the right leg.  

A June 2010 post service private medical record noted the Veteran sustained an accidental gunshot wound to the leg, causing a right popliteal arterial and venous injury.  He underwent a below-the-knee amputation then underwent a through-the-knee amputation of his right leg. 

The Veteran was afforded a VA examination in February 2011 related to his left knee service-connected disability.  It was noted the CPRS were reviewed.  It noted the Veteran had a past history of a right knee amputation, and he had mechanical hydraulic right leg prosthesis.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim. 

The Veteran acknowledges and has described the 2010 gunshot injury to his right leg and the ensuing amputation, which is also documented in medical records.  In later, very generic statements, the Veteran's representative indicates that he is claiming the right leg disorder secondary to the left knee disability.  However, no context, reason, or rationale is ever provided by either the Veteran or the representative.  As such, there is no evidence of record that has any probative value that indicates that the right knee amputation was due or related to the left knee disability.  All of the evidence that is afforded any probative weight shows that the amputation occurred following a gunshot wound to the Veteran's right leg that occurred 18 years after he separated from service.

While the Board recognizes the Veteran's assertion that his current right leg disability is related to service, or due to or aggravated by his service-connected left knee disability, the Board has found there is no competent or credible opinion evidence that etiologically links the Veteran's right leg disability to service or to a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, there are no positive medical findings or opinions in support of the Veteran's claims and neither the Veteran nor his representative have provided competent evidence suggesting how any right leg disability might be related to service or a service-connected disability. 

Although the February 2011 VA examination related to the left knee disability noted the Veteran was 100 percent service connected for a right knee amputation, it is clear from the record that this finding is without weight as the Veteran is not service connected for any right leg disability. 

Furthermore, the June 2010 private medical record noted the Veteran sustained an accidental gunshot wound to the right leg in 2010, 18 years after the Veteran left service.  In addition, the Veteran advanced no rationale or reason as to why he believes that his right leg disability is secondary to his service-connected left knee disability, in light of his documented 2010 gunshot wound to the left knee, which resulted in an amputation.  Thus, the Board does not consider the Veteran's assertion that his current right leg disability is secondary to service-connected left knee disability to have any probative weight.  

Considering the record in its entirety, the Board finds the most probative evidence reflects a right leg disability to be unrelated to military service, with no in-service disease or injury to which it may be related.  As the preponderance of the evidence is against the claim, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right leg disability, to include as secondary to a left knee disability, is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


